department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person date date identification_number telephone number uniform issue list employer_identification_number dear this is in response to your request for a ruling that certain proposed contractual agreements you have with charitable_remainder trusts the trusts will not generate unrelated_business_taxable_income to you under sec_512 you are exempt under sec_501 as an organization described in sec_501 and have been classified as an educational_organization under sec_509 and sec_170 you are the trustee of trusts and as trustee you are the legal owner of the trusts’ assets you do not assess a trustee’s fee or any other fee for the administrative services you provide to the trusts in addition you have a sole charitable_remainder interest in of of the trusts as a result of the relationship with the trusts as both trustee and beneficiary you have a substantial interest in the value of each trust moreover the donors to the trusts have funded the trusts with the intention that you benefit substantially from the remainder value of the trusts and that the trusts’ assets will be managed to achieve the greatest possible return on investment your endowment is invested in a diversified manner with investments in nontraditional assets such as private equity real_estate and natural_resources and other marketable alternatives as well as more standard asset classes including u s and international stocks and bonds real_estate_assets and certain other alternative investments are undertaken primarily through partnership structures much of the income earned by the endowment consists of passive_income including dividends interest and long and short-term_capital_gains but some income is debt-financed or otherwise is treated as unrelated_business_taxable_income i you propose to create a contractual obligation pursuant to which you would issue a contract right to each of the trusts for a proportionate share or unit of your endowment the value of the units would equal the value of the endowment units held by your various restricted and unrestricted funds the contract right would entitle the trusts to receive periodic_payments based on the number of units owned the trusts would thereby be able to receive an investment return equal to that of the endowment you determine a distribution rate on the endowment each year based in part on the endowment’s investment performance you calculate the market_value of each endowment unit on a monthly basis the market_value of each endowment unit initially equals the total value of the endowment investments divided by the number of outstanding units and is subsequently adjusted in accordance with the market_value of the endowment each fund is entitled to an amount equal to the distribution rate multiplied by the number of units it holds you seek to enable the trusts to invest in the endowment in a manner identical to your restricted and unrestricted funds a_trust would acquire a unit in the endowment which would give it a contractual right against you but no interest whatsoever in the underlying investment_assets of the endowment the contract between the trusts and you would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that you use for internal accounting purposes you will not charge a fee for internal management costs of the trusts’ assets although you may recover your actual costs of management of the endowment as a charge against total return the contract would provide that each trust would receive payments on the units held by it based on the distribution rate you establish for the endowment with payouts made monthly a_trust could choose either to reinvest part of the payout or redeem additional units depending on its cash requirements the trusts will treat payouts as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout is made entirely by distributions of income or in part by redemptions of units the trusts will treat redemptions of units over and above receipt of the distribution amount as generating long or short-term_capital_gain or loss depending on the holding_period of the redeemed units under the contract a_trust would not have any ownership_interest in the underlying assets of the endowment or any contract rights with respect to the other trusts the trusts would have no power or right of any kind to control direct supervise recommend or review your business activities operations or decisions with respect to the endowment except the right to review the payout computations they would not have the right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of units you are neither a partner nor an agent of the trusts the trusts would never be liable for any cost expense or payment incurred by you or for which you are liable or responsible relating to the endowment or the underlying endowment assets and you would indemnify and hold the trusts harmless from and against any liability arising out of any_action or inaction by you with respect to the endowment or the underlying endowment assets you have requested the following ruling the issuance of units by you to the trusts the making or receipt of payments with respect to the units and the holding and redemption of the units will not generate unrelated_business_taxable_income to you section dollar_figure of revproc_2011_4 provides that the service will not issue letter rulings pertaining to unrelated_business_income_tax issues arising when charitable_lead_trust assets are invested with charitable organizations thus the word trusts as used in this letter refers only to your charitable_remainder trusts and the ruling issued by this letter relates only to the participation by your charitable_remainder trusts in your endowment law r c sec_511 in part imposes a tax on the unrelated business taxabie income of organizations described in sec_501 ilr c sec_512 defines the term unrelated business taxable income’ as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 sets forth so-called modifications which are excluded from the computation of unrelated_business_taxable_income these modifications include dividends interest royalties rent from real_property and gain from the sale of property r c sec_513 defines the term unrelated trade or business’ as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that the term trade or business’ includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 provides that for purposes of r c sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 provides that in general gross_income derives from unrelated_trade_or_business within the meaning of r c sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the rev_rul states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business the rev_rul holds that the organization is not exempt under r c sec_501 as noted previously organizations described in sec_501 are subject_to tax on their unrelated_business_income under sec_511 subject_to the unrelated_business_income_tax three requirements must be met the income must be from a trade_or_business the trade_or_business must be regularly carried on and the conduct of the trade_or_business must not be substantially related to the organization's exempt_purpose or function see sec_1_513-1 in order for such an organization's income to be analysis you propose to enter into a contractual relationship with certain trusts that are charitable_remainder trusts in which you have an interest as a beneficiary and serve as trustee of the trusts under such a contractual relationship each trust would receive payments on the units held by it based on the distribution rate you establish for your endowment with payouts made monthly each trust would acquire units from your endowment which would give the trusts a contractual right against you but no interest whatsoever in the underlying investment_assets of the endowment the contract between the trusts and you would provide that the price of the units would equal their value at the time of acquisition the units would have the same value that you use for internal accounting purposes consequently a_trust could choose either to reinvest part of the payout or redeem a portion of the units depending on its cash requirements thus under the contractual relationship with you the trusts would have a right to the payout declared by you plus the right to redeem the units at the value that you use for internal accounting purposes generally an organization that otherwise qualifies for recognition of exemption under sec_501 and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_528 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 and would be regularly carried on under sec_512 and sec_1_513-1 thus if you charged a fee for investment management services provided to organizations unrelated to you or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however you are not charging a fee for services and not otherwise receiving income from the services provided to the trusts thus under these circumstances you will not receive unrelated_business_taxable_income under sec_512 the fact that you will engage in the investment activity largely for your own benefit as the remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture in view of the foregoing we rule as follows the issuance of units from you to the trusts the making or receipt of payments with respect to the units and the holding and redemption of the units will not generate unrelated_business_taxable_income to you this ruling is based on the assumption that you will not charge any fee for managing the investment of the trusts in your endowment and that you will not assess a trustee's fee with respect to the administration of the trusts you may contract with third party management firms that charge a fee and receive reimbursement of expenses for management services provided to your endowment these fees and expenses may be charged against the aggregate return of the endowment and be reflected indirectly in the payout to the trusts and others participating in the endowment this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent r c sec_6110 provides if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice cc
